Citation Nr: 1746468	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to April 7, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Army from July 1974 to July 1977, and from June 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Due to the location of the Veteran, jurisdiction of the appeal is now with the RO in St. Petersburg, Florida.  The August 2010 rating decision denied, among other issues, the claim of entitlement to TDIU benefits.  

In June 2016, the Board remanded the instant issue on appeal for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter has been returned to the Board for further appellate proceedings.  

The Board notes that subsequent to the June 2016 Remand, the RO issued a rating decision in November 2016, which granted entitlement to TDIU, effective as of April 7, 2010.  Thus, the Board will limit its consideration as to whether TDIU is warranted for the period prior to April 7, 2010.  

The Board further notes that in her September 2011 substantive appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing in June 2015.  In May 2015, VA received a statement from the Veteran that withdrew her request for a hearing.  Therefore, a hearing has not been conducted and the Board will proceed to adjudicate the claim currently on appeal.  





FINDING OF FACT

For the period prior to April 7, 2010, none of the Veteran's service-connected disabilities are rated at 60 percent or more, and the service-connected disabilities do not provide for a combined rating of 70 percent; further, she has not been shown unable to obtain or maintain substantially gainful employment because of her service-connected disabilities prior to this date.  


CONCLUSION OF LAW

For the period prior to April 7, 2010, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, the Board finds that there has been substantial compliance with its June 2016 Remand directives.  This claim was remanded for the Veteran to be scheduled for additional examinations to determine the severity of her service-connected disabilities, as well as for an opinion from the Director of Compensation Service on the issue of entitlement to TDIU.  The Board finds that these directives were adequately followed; thus, the Board finds substantial compliance has been shown.  

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the duties to notify and assist are met, and the Board will address the merits of the claim.  

II.  Earlier Effective date for TDIU Benefits  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Prior to April 7, 2010, the Veteran was service-connected for dysthymic disorder (30 percent), lumbar spine disability (20 percent), left knee condition (10 percent), right knee condition (10 percent); and radiculopathy of the left lower extremity (10 percent).  During this period, the Veteran's combined evaluation was 60 percent.  Thus, for the period prior to April 7, 2010, since none of the Veteran's disabilities are rated over 40 percent, and the combined rating is not 70 percent or more, the rating fails to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a).  
Additionally, the Veteran's July 2010 application for TDIU indicates that the Veteran worked through 2009.  From 2003 to 2007, the Veteran worked as a sales associate at Macy's.  From 2007 to 2009, she was a substitute teacher for the Belton Independent School District.  In the July 2010 application for TDIU, the Veteran stated that she left her last job as a substitute teacher because she found herself in bed for two or more days due to severe pain.  

A VA examination was conducted in June 2010.  Although this examination was conducted after the appellate period in question, the Board finds that this examination is relevant, as the examiner addressed the medical status of the Veteran in relation to her 2009 retirement.  On VA examination in June 2010, the Veteran reported that she retired in 2009 due to her service-connected spine condition, bilateral knees, and dysthymic disorder.  The examiner noted that the Veteran's spine and bilateral knee conditions decreased mobility and manual dexterity, caused problems with lifting and carrying, as well as weakness or fatigue.  The examiner further noted that the Veteran was able to handle her personal finances.  Based on these findings, the examiner concluded that the Veteran was able to function in an occupational environment with her service-connected disabilities with limitations.  

In sum, while the record reflects that the Veteran's service-connected disabilities caused difficulties at work prior to April 7, 2010, unemployability due to these disabilities, alone, has not been shown for this period in question.  Further, as noted above, the record reflects that the Veteran worked through 2009.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. 
§ 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to TDIU benefits must be denied.  


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to April 7, 2010, is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


